Order filed January 14, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00819-CV
                                 ____________

                       KENNARD LAW, P.C., Appellant

                                         V.

            LAMAR TEXAS LIMITED PARTNERSHIP, Appellee


                On Appeal from the County Court at Law No 2
                          Fort Bend County, Texas
                   Trial Court Cause No. 17-CCV-059600


                                     ORDER

      The reporter’s record in this case was due November 19, 2019. See Tex. R.
App. P. 35.1. On November 26, 2019, this court ordered the court reporter to file
the record within 30 days. The record has not been filed with the court. Because
the reporter’s record has not been filed timely, we issue the following order.

      We order Kelly Kelly, the court reporter, to file the record in this appeal
within 30 days of the date of this order. No further extension will be entertained
absent exceptional circumstances.     The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If Kelly Kelly does not timely file the record as ordered, we may issue
an order directing the trial court to conduct a hearing to determine the reason for
the failure to file the record.



                                  PER CURIAM


Panel Consists of Justices Justices Zimmerer, Spain and Hassan.